DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 9, line 8: “second arched” should be corrected to - -a second arched- -;
Claim 14, line 7: “second arched” should be corrected to - -a second arched- -;
Claim 19, line 3: “second portion” should be corrected to - -a second portion- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-11, 13-14, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maesoba (US 2019/0296491).
Regarding claim 1: Maesoba teaches a connector 20a for a single twisted pair of conductors 10A comprises: a plug housing 22A-23A presenting a forward face (at 49; Fig. 5) having a z-configuration (e.g. z-shape can be seen at 49; Fig. 5) that includes a first portion offset from a second portion (see Fig. 5 for multiple groove portions), the first and second portion connected by a central portion (e.g. the z-shape is formed to the left and right of leadline 49; see Fig. 5); a first beam contact 32 (e.g. left contact piece; see Fig. 6) mounted within the plug housing (see Fig. 6), the first beam contact 32 having an exposed portion proximate the first portion of the 32 having a first orientation (see Fig. 6); and a second beam contact 32 (e.g. right contact piece; see Fig. 6) mounted within the plug housing (see Fig. 6), the second beam contact 32 having an exposed portion proximate the second portion of the forward face (Fig. 6), and the second beam contact 32 having a second orientation opposite the first orientation (see Fig. 6 for two different orientations of the first and second beam contact), wherein the first and second beam contacts are electrically coupled to first 11 and second 11 conductors (see Fig. 6), respectively, of a single twisted pair of conductors (see Fig. 2).  
Regarding claim 2: Maesoba teaches all the limitations of claim 1 and further teaches wherein the plug housing 22A-23A includes an open forward portion having a first trough 26 defining a first channel that receives the first beam contact and a second trough 26 defining a second channel that receive the second beam contact (see Figs. 1-3).  
Regarding claim 3: Maesoba teaches all the limitations of claim 2 and further teaches wherein the first trough 26 and the second trough 26 are separated by a wall 43 that is perpendicular to both the first and second troughs (see Fig. 1).  
Regarding claim 4: Maesoba teaches all the limitations of claim 3 and further teaches wherein the plug housing 22A-23A includes a rear portion having a stop block 46 positioned proximate the wall 43 (see Fig. 1).  
Regarding claim 5: Maesoba teaches all the limitations of claim 1 and further teaches wherein the plug housing includes a rear portion (at 11; Fig. 3) having first and second compartments (e.g. left and right of 43; Fig. 1) with each configured to accommodate a rearward end of first and second beam contacts, respectively (see Figs. 1-3).  
Regarding claim 6: Maesoba teaches all the limitations of claim 5 and further teaches wherein each of the first and second compartments (e.g. left and right of 43; Fig. 1) includes an opening for insertion of the first and second conductors, respectively (see Figs. 1-3).  
Regarding claim 7: Maesoba teaches all the limitations of claim 1 and further teaches wherein the second orientation is 180 degrees opposite the first orientation (see Fig. 2).  
Regarding claim 9: Maesoba teaches a connector 20A for a single twisted pair of conductors 10A (Fig. 1) comprises: receptacle housing 22A-23A presenting a forward face (at 49; Fig. 5) defining a port having a z-configuration (e.g. z-shape can be seen at 49; Fig. 5) that includes a first portion offset from a second portion (see Fig. 5 for multiple groove portions), the first and second portion connected by a central portion (e.g. the z-shape is formed to the left and right of leadline 49; see Fig. 5); a first arched beam contact 32 (e.g. left contact piece; see Fig. 6) enclosed within the receptacle housing (Fig. 6), the first arched beam contact 32 positioned proximate the first portion of the forward face (Fig. 6), and the first arched beam contact having a first orientation (Fig. 6); and a second arched beam contact 32 (e.g. right contact piece; see Fig. 6) enclosed within the receptacle housing (Fig. 6), the second arched beam contact 32 positioned proximate the second portion of the forward face (Fig. 6), and the second arched beam contact having a second orientation opposite the first orientation (see Fig. 6 for two different orientations of the first and second beam contact), wherein the first 32 and second 32 arched beam contacts are electrically coupled to a circuit board or electrically coupled to first 11 and second 11 conductors of a single twisted pair of conductors (see Fig. 2).  
Regarding claim 10: Maesoba teaches all the limitations of claim 9 and further teaches wherein the receptacle housing 22A-23A includes an alignment guide 26 to align the first and second arched beam contacts within the receptacle housing (see Figs. 1-3).  
Regarding claim 11: Maesoba teaches all the limitations of claim 10 and further teaches wherein the receptacle housing 22A-23A includes a first and second channel (e.g. left and right of 43; Fig. 1) that extend from a rear face of the receptacle housing to the port (Figs. 1-3).  
Regarding claim 13: Maesoba teaches all the limitations of claim 9 and further teaches wherein the second orientation is 180 degrees opposite the first orientation (see Fig. 2).  
Regarding claim 14: Maesoba teaches a connector 20A for a single twisted pair of conductors 10A comprises: a receptacle housing 22A-23A presenting a forward face (at 49; Fig. 5) defining a port having a z- configuration (e.g. z-shape can be seen at 49; Fig. 5) that includes a first portion offset from a second portion (see Fig. 5 for multiple groove portions), the first and second portion connected by a central portion (e.g. the z-shape is formed to the left and right of leadline 49; see Fig. 5); a first arched beam contact 32 (e.g. left contact piece; see Fig. 6) enclosed within the receptacle housing (see Figs. 1-5), the first arched beam contact 32 positioned proximate the first portion of the forward face (see Fig. 3); and second arched beam contact 32 (e.g. right contact piece; see Fig. 6) enclosed within the receptacle housing (see Figs. 1-5), the second arched beam contact 32 positioned proximate the second portion of the forward face (see Fig. 3), wherein the first and the second arched beam contacts 32 cross over each other (see Fig. 7 for both contacts crossing over each other); and the first and second arched beam contacts 32 are electrically coupled to a circuit board or electrically coupled to first and second conductors of a single twisted pair of conductors 11 (Figs. 1-5).  
Regarding claim 19: Maesoba teaches a plug and receptacle system (Fig. 9), comprising: a plug 90A, having a plug housing 94 presenting a forward face having a z-configuration including a first portion and second portion connected by a central portion (e.g. to mate properly with connector 20A), the plug additionally having exposed first and second beam contacts 91 positioned proximate the first and second portions respectively (Fig. 9), the orientation of the second beam contact opposite the orientation of the first beam contact (see Fig. 9); and a receptacle 20A, having a receptacle housing 22A-23A including a forward face (at 49; Fig. 5) defining a port that has a z-configuration (e.g. z-shape can be seen at 49; Fig. 5) including a first portion and a second portion (see Fig. 5 for multiple groove portions) connected by a central portion (e.g. the z-shape is formed to the left and right of leadline 49; see Fig. 5), the receptacle additionally including only first and second arch beam contacts 32 positioned proximate the first and second portions of the port (Fig. 3), respectively, the orientation of the second arched beam .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maesoba (US 2019/0296491), in view of Flaig (US 2019/0154923).
Regarding claim 8: Maesoba teaches all the limitations of claim 1.
	Maesoba does not explicitly teach wherein the connector has an LC connector footprint.  
	Flaig teaches a connector has an LC connector footprint (Para. 0030). 
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a connector has an LC connector footprint as taught by Flaig into the connector of Maesoba in order to achieve the advantage of coupling with a mating LC style connector.
Regarding claim 12: Rejected for substantially the same reasons as claim 8.
Regarding claim 20: Rejected for substantially the same reasons as claim 8.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maesoba (US 2019/0296491), in view of Clement (US 6,702,617).
Regarding claim 21: Maesoba teaches all the limitations of claim 19.
	Maesoba does not explicitly teach comprising a plurality plugs having a common housing and a plurality of receptacles having a common housing.
Clement teaches comprising a plurality plugs (e.g. see front of connect 10; Fig. 1) having a common housing 16 and a plurality of receptacles 50 having a common housing 18 (see Figs. 1-2).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a plurality plugs having a common housing and a plurality of receptacles having a common housing as taught by Clement into the connector of Maesoba in order to achieve the advantage of providing multiple connection ports/sockets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, focusing specifically on plug/sockets having two terminals/conductors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833